



EXHIBIT 10.2


HUNTINGTON BANCSHARES INCORPORATED
Board of Directors
October 23, 2019
Re: Form of Benefit available to the Beneficiary of a Supplemental Retirement
Benefit and Supplemental Surviving Beneficiary Benefit


WHEREAS, Huntington Bancshares Incorporated (the “Corporation”) sponsors The
Huntington Bancshares Supplemental Retirement Income Plan (the “Plan”) for the
benefit of certain highly compensated employees whose benefits under the
Huntington Bancshares Retirement Plan (the “Qualified Plan”) are affected by the
limits imposed on tax-qualified plans under the Code, or by limits imposed under
the Qualified Plan;


WHEREAS, the Corporation through its Board of Directors has authority to take
action regarding the retirement plans of the Corporation, including amendment of
the Plan;


WHEREAS, the Corporation has the authority to amend the Plan pursuant to Section
8.01 of the Plan;


WHEREAS, Prop. Treas. Reg. § 1.409A-3 permits an amendment to the Plan that
accelerates payments to Beneficiaries if such amendment becomes effective one
year following the date of the amendment;


WHEREAS, the Board of Directors desires to amend the Plan effective one year
following the date of this Resolution to provide for the payment of a
pre-retirement death benefit under the Supplemental Retirement Benefit in a
single lump sum;


NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the Corporation
hereby approves the amendment of the Plan, substantially in the form of Exhibit
A attached hereto, effective as of the date set forth in such amendment, to
provide for the payment of a pre-retirement death benefit under the Supplemental
Retirement Benefit in a single lump sum; and


RESOLVED FURTHER, that any appropriate officers or employees of the Corporation
be, and hereby are, authorized to recommend any amendments and/or restatements
of the Plan and any other instruments, documents or conveyances necessary to
effectuate the amendments and/or restatements of the Plan to include the
provisions described herein; and


RESOLVED FINALLY, that the appropriate officers of the Corporation shall be and
hereby are authorized and directed to take such action as may be necessary,
appropriate or advisable to implement these Resolutions, including executing,
delivering, acknowledging, filing, recording and sealing of all documents,
certificates, statements or other instruments, and that any prior action taken
by any appropriate officer of the Corporation that is consistent with these
Resolutions is hereby ratified and approved.





--------------------------------------------------------------------------------







FIRST AMENDMENT TO
THE HUNTINGTON BANCSHARES
SUPPLEMENTAL RETIREMENT INCOME PLAN


Background


A.
Huntington Bancshares Incorporated (the “Company”) maintains The Huntington
Bancshares Supplemental Retirement Income Plan (the “Plan”), amended and
restated effective as of December 31, 2013.



B.
Section 8.01 of the Plan gives the Company the power and authority to amend the
Plan from time to time by action of its Board of Directors or an authorized
delegate thereof.



C.
The Company desires to amend the Plan effective one year following the date of
this Amendment, to require that a pre-retirement death benefit under the Plan be
paid in the form of a single lump sum.



Amendment


The Plan is hereby amended as follows, effective as of as of July 5, 2020:


1.
Section 4.02 of the Plan is hereby amended by adding the following sentence to
the end of the paragraph:



“Notwithstanding the forgoing, effective July 5, 2020, the Supplemental
Surviving Beneficiary Benefit shall be payable only in the form of an
Actuarially Equivalent lump sum payment. In addition, any Supplemental Surviving
Beneficiary Benefits in pay status as of the effective date of this provision
shall have the remaining benefits paid in the form of an Actuarially Equivalent
single lump sum.”


2.
All other provisions of the Plan shall remain unchanged.



This First Amendment to the Plan is hereby adopted by the Company.
COMPANY:
        
Huntington Bancshares Incorporated




Date:July____,2019     By:


Its:


032482.000028 4831-3478-0315.1